MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioners’ motions to reconsider and reopen proceedings as untimely. Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
We conclude that this petition for review is appropriate for summary disposition because the regulations provide that “a motion to reconsider a decision must be filed with the Board within 30 days after the mailing of the Board decision.” See 8 C.F.R. § 1003.2(b)(2). The Board of Immigration Appeals (“BIA”) did not abuse its discretion in denying petitioners’ motion to reconsider filed on October 23, 2006, more than 30 days after the BIA’s December 30, 2004.
Further, the BIA did not abuse its discretion in denying petitioners’ motion to reopen because petitioners’ motion violated the time limitation on motions to reopen. See 8 C.F.R. § 1003.2(c)(2). A motion to reopen must be filed within 90 days after the date on which a final administrative decision was filed. Id. The final order of removal was entered by the Board on December 30, 2004. Petitioners’ motion to reopen was not filed until October 23, 2006. Accordingly, this petition for review is denied in part. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.